NOTE: This order is nonprecedential.

United States Court of Appeals
for the Federal Circuit

CONSOLIDATED EDISON COMPANY OF NEW
YORK, INC., -
Plaintiff-Appellant,

V.

ENTERGY NUCLEAR INDIAN POINT 2, LLC,
Plaintiff-C'ross Appellant,

V.

UNITED STATES,
Defendant-C'ross Appellant.

2010-5154, -5155, -5157

Appeals from the United States Court of Federal
Claims in consolidated case nos. 03-CV-2622 and.O4-CV-
()33, Judge Thomas C. Wheeler.

ON MOTION

ORDER

Consolidated Edison Company of New York, Inc.,
moves for a BO-day extension of time, until April 2, 2011,
to file its opening brief due to settlement negotiations

CONSOLIDATED EDISON CO OF NY V. US 2

Upon consideration thereof,
IT IS ORDERED THATZ
The motion is granted

FOR THE COURT

 0 3  /s/ J an Horba]y
Date J an Horbaly
Clerk

cc: E1aine J. Goldenberg, Esq.
Alexander D. Tomaszczuk, Esq.
Andrew P. Averbach, Esq.

s21

D
u.s. cousici)li§l=l>£n\.s Fon
THE FE\)ERAL sinclair

HAR 03 2011

.|AN HGRBALY
CLEH{